Citation Nr: 0322012	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  98-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for mood disorder due 
to head trauma, previously rated as dementia, with reactive 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The veteran served on active military service from June 1970 
to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by 
Department of Veterans Affairs (VA), Regional Office(RO) in 
Phoenix, Arizona, in which the RO, in pertinent part, denied 
entitlement to service connection for PTSD and determined 
that the claim for service connection for dementia (also 
claimed as pseudodementia) was not well grounded.  The 
veteran filed a timely notice of disagreement and substantive 
appeal.  A statement of the case (SOC), which confirmed the 
earlier decision, was issued in October 1997.

In December 2001 the RO issued a supplemental statement of 
the case (SSOC), which notified the veteran of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  That 
legislation abolished prior provisions of law regarding well-
grounded claims, thus requiring re-adjudication of his claim 
of entitlement to service connection for dementia.  Thus, the 
prior decision became void, and the claim was considered anew 
under the VCAA.  In addition, the RO continued the denial of 
service connection for PTSD and for dementia (also claimed as 
pseudo-dementia); action regarding reactive depression, 
incompetent, was deferred.  An SSOC was issued in April 2002 
which, again continued the denial of service connection for 
PTSD and service connection for a mood disorder due to head 
trauma, previously rated as dementia; reactive depression was 
also denied.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2), (a)(2)(ii) (2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claim, as set out in 
an internal development memorandum, as follows: 

Request the following records concerning 
the veteran from the Social Security 
Administration: 
(1) a copy of the latest award letter; 
(2)	a copy of the current administrative 
decision to continue the award of 
disability benefits; and 
(3)	all medical records considered in 
the current determination to continue 
the award of disability benefits.
However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The record reflects that the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA with regard to the issue of service 
connection for PTSD.  The Court has indicated that 
38 U.S.C.A. § 5103(a), as amended by the VCAA, and 38 C.F.R. 
§ 3.159(b), as recently amended, require the RO to inform a 
claimant as to which evidence VA will provide and which 
evidence the claimant is to provide, and remanding where the 
RO failed to do so before transferring the case to the Board.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  It 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify any VCAA notice 
documents in the file which comply with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Further, in June 1996 the veteran filed a claim of 
entitlement to service connection for dementia.  In 1997 the 
RO found the claim was not well grounded.  The claim was 
readjudicated pursuant to VCAA.  In April 2001 the veteran 
underwent a VA compensation examination for mental disorders.  
The examiner rendered an impression of mood disorder due to 
head trauma.  The RO re-characterized the issue with regard 
to dementia to include the diagnosis from the April 2001 
examination.  However, the examination report fails to 
adequately address the veteran's claimed disorder of 
dementia; that is, whether the veteran currently has dementia 
and whether his current diagnosis of a mood disorder due to 
head trauma is in any way related to the claimed dementia 
disorder.  The Board finds that re-examination is necessary 
before deciding the issue with regard to the claimed 
dementia.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence he 
may have in support of his claims.

2.  The RO should furnish the veteran a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra, with 
regard to the issue of entitlement to 
service connection for PTSD.

3.  The RO may wish to review the claims 
files and the Board's requested 
development actions to ensure that all 
necessary evidentiary development is 
completed regarding the veteran's claims.

4.  The RO should schedule the veteran for a 
VA mental disorders examination to ascertain 
the etiology of any dementia found to be 
present.  All indicated tests and studies 
should be performed and clinical findings 
reported in detail.  The examiner is 
requested to provide an opinion concerning 
the etiology of any dementia found to be 
present, to include whether it is at least as 
likely as not (i.e., at least a 50-50 
probability) that any currently diagnosed 
dementia disorder was developed during 
service or is otherwise related to service or 
whether such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  

The examiner should also discuss whether any 
currently diagnosed dementia is related to 
the currently diagnosed mood disorder due to 
head trauma and the previously diagnosed 
reactive depression disorder.  A complete 
rationale should be provided for all opinions 
offered.  The claims file should be made 
available to the examiner and the report 
should indicate whether the veteran's medical 
records were reviewed.

5.  After the RO undertakes review of the 
issues, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with an SSOC which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal since 
the April 2002 SSOC.  An appropriate 
period of time should be allowed for 
response.

6.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


